Citation Nr: 0516658	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-06 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a missing finger on the 
right hand, and for multiple fractures of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 12, 1987 until July 
7, 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Des Moines, Iowa.

This matter was previously before the Board in November 2003.  
At that time, a remand was ordered to accomplish further 
development of the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, additional development is required 
before the appeal may be adjudicated.  Specifically, it is 
noted that the veteran testified at a videoconference hearing 
before a Veterans Law Judge in September 2002.  Subsequently, 
that Veterans Law Judge ceased employment with the Board.  
The veteran was advised of this fact by a letter dated in 
July 2003.  That communication apprised him of his right to 
have another hearing.  In August 2003, the veteran expressed 
his desire for another videoconference hearing before a 
Veterans Law Judge who would adjudicate his appeal.  

When the matter came before the Board in November 2003, the 
veteran's request for a new hearing was noted as one of many 
items that required further development.  However, the 
Board's specific remand instructions neglected to address the 
need for a new videoconference hearing.  As a result, no 
action was undertaken by the RO in this regard.      

At present, the veteran still has not been afforded the new 
videoconference hearing that he clearly requested in August 
2003.  Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge at the Des Moines, Iowa, RO.  
He should receive written notice of the 
date and time of such hearing, as well as 
the consequences for failure to report.  
Such notice must be associated with the 
claims file.  Moreover, a copy of the 
hearing transcript must be associated 
with the claims folder.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




